By the Court.

Nisbet, J.
delivering the opinion.
■ [1.] The instructions of the Court to the Jury, presented the law of this case most favorably to the plaintiff in error. The defendant in error might complain with more propriety than he. As to the assumption in the rule for a new trial, that the verdict was against the evidence, we say, that it is utterly groundless ; nor do we think that the damages were excessive. A man who violently drags a woman out of doors, deserves to pay well for it. It is no excuse that he was the owner of the house, for it was in the occupancy of Mrs. Hall. She was the temporary proprietor. Mrs. Anderson hada right to be there, with her consent.
[2.] Another excuse for his brutality was, that plaintiff, (Mrs. Anderson,) had busied herself tattling about defendant and his wife. There is no proof of this. There is proof only, that he charged her with it. If it were proven, it would not justify the violence done to her. In addition, the plaintiff in error, without any provocation, began the difficulty with Mrs. Anderson, by bestowing upon her the most vulgar and abusive epithets. 10 Geo. Rep. 37.
[3.] The several grounds taken for a new trial, other than those stated, are unsustainable, because not supported by the proper affidavits. One is, that the plaintiff Mrs. Anderson’s witness was, by agreement -with her, to share in the verdict. Plaintiff in error does not show by whom that is to be proven ; nor does he produce the affidavit of any person, that he would prove it. Another is, that he was entrapped by the statements of the plaintiff’s witness to him, that he (the witness) would prove his defence, and therefore he did not procure any testimony on the trial. This won’t do without affidavits to show that *464he could prove these statements. As to the newly discovered evidence of Mrs. Hall, her affidavit that she would prove the facts stated was indispensable. The party’s own affidavit is not sufficient; nor is the excuse that she is a woman, and resides sixteen miles from the Court house, sufficient. He might have gotten her affidavit, by the use of a little diligence. 10 Geo. 511. Let the judgment be affirmed.